Conlan, J.
The appellants’ plea and argument are mostly addressed to the grace of the court, and not the judgment that would rigidly enforce the law. The rather lengthy record of an exhaustive trial presents for the most part an attempt on the part of the brokers to excuse the shortcoming of themselves or their office force, or the exchange, upon whose floor they daily transact business and earn commissions. In other words, they say that, because of inherent defects of a system, of which their own daily activities constitute a portion, irrespective of the true merits of the plaintiff’s claim, they should be let off from the performance of obligations which, had there been no unusual disturbance in the affairs of the exchange, or a day of panic, they would have found nothing to defend against. This appears to have been the view which the jury took of the matter upon the facts proven upon the trial.
Careful perusal of the record of proceedings before the jury shows that in some instances and strictly speaking the court was *837at fault in some of its rulings; but where such fault occurred with regard to unimportant, irrelevant, or immaterial matter, its commission should and will not present sufficient ground or reason for overturning a result below, which, upon the whole case, shows proper, unprejudiced, and dispassionate consideration by the jury. It appears that substantial justice was done between the parties upon competent and adequate proof.
Much might be said and written about the dangers incident to sudden or far-reaching panics upon the stock exchange of this or any other great city; but it is enough, in passing, to remark that persons dealing with each other in the manner and under the condition of the parties to this action, contract with each other, assume obligations, and must accept results with, presumably, full knowledge of the surroundings and possible conditions in performance of their agreements. In this case the findings by the jury and rulings by the court present a result which should remain of record.
The judgment and order appealed from should be affirmed, with costs.